USCA11 Case: 22-10008    Date Filed: 06/10/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-10008
                 Non-Argument Calendar
                ____________________

CHEY GARRIGAN,
                                           Plaintiff-Appellant,
versus
SECRETARY OF STATE FOR THE STATE OF ALABAMA,
DISTRICT COURT JUDGE,
CIRCUIT COURT JUDGE,


                                        Defendants-Appellees.
USCA11 Case: 22-10008         Date Filed: 06/10/2022     Page: 2 of 7




2                       Opinion of the Court                 22-10008

                     ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
            D.C. Docket No. 2:21-cv-00482-ECM-KFP
                    ____________________

Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       The district court abstained from hearing a case challenging
a state’s judicial assignments, citing the suit’s interference with
state court operations. We agree that the injunction sought here
would cut to the core of the administration of the state’s circuit
court system by shaping which judges can hear which cases, and
affirm.
                                  I.
       Chey Garrigan petitioned an Alabama circuit court for
primary custody of her child. Soon after she moved for recusal of
the judge assigned to preside over her case, Judge Michelle
Thomason. She argued that Thomason had displayed bias toward
her in an earlier proceeding and, more important for our purposes,
that Thomason lacked authority to hear her case. Thomason had
been elected as a district judge, not a circuit judge. And in Alabama
only the circuit courts have jurisdiction over proceedings to modify
a custody order entered in a divorce proceeding. See Ala. Code
§§ 12-1-2, 30-2-1; see also id. § 30-3-5. But a presiding circuit judge
USCA11 Case: 22-10008        Date Filed: 06/10/2022     Page: 3 of 7




22-10008               Opinion of the Court                        3

can appoint a district judge to serve as a special circuit judge—and
that is what happened here.
        Most recently, in 2018, the presiding judge for the 28th
judicial circuit “temporarily appointed” Thomason to serve as a
special circuit judge. That appointment supposedly was under
section 12-9A-8 of the Alabama Code, which allows a presiding
judge to appoint a district judge within the circuit to serve as a
special circuit judge, based on the “needs of the circuit, including
the currency, congestion, and backlog of criminal and civil cases.”
State rules then provide that the assignment “shall continue until
revoked by the presiding judge or until the assigned judge leaves
office, whichever comes first.” Ala. R. Jud. Admin. R. 13(A). The
appointment order later cited two other Code provisions. One was
section 12-17-70, which allows a presiding judge to “designate from
time to time a district court judge” that can then wield “the same
powers and authority as a circuit judge to handle all cases involving
domestic relations.” The other was section 12-1-14.1, which allows
a presiding judge, at the request of an “affected judge,” to appoint
a special circuit court judge for a renewable term of “temporary
service” not to exceed 180 consecutive days.
       Garrigan hinged her motion on the last provision,
contending that no “affected” circuit judge had requested
Thomason’s appointment and that Thomason’s service was far
from temporary—Thomason, she asserted, had been hearing
circuit court cases for more than a decade. Thomason denied the
recusal motion. Garrigan then petitioned Alabama’s court of civil
USCA11 Case: 22-10008        Date Filed: 06/10/2022     Page: 4 of 7




4                      Opinion of the Court                22-10008

appeals for a writ of mandamus ordering Thomason’s recusal.
That petition was also denied.
       Garrigan then turned to federal court for relief. As relevant
here, she sued Thomason and the now-presiding judge, Judge
J. Clark Stankoski, alleging that they had violated her due process
right to have her case heard by a court of competent jurisdiction.
She sought an injunction that would bar Thomason from hearing
her custody case and any other circuit court proceedings involving
her, and Stankoski from assigning circuit court cases to any district
judge, including Thomason.
      The district court abstained under Younger v. Harris from
hearing the case against the two judges. See 401 U.S. 37 (1971).
This appeal followed.
                                 II.
       We review a decision to abstain for an abuse of discretion.
Tokyo Gwinnett, LLC v. Gwinnett County, 940 F.3d 1254, 1266
(11th Cir. 2019).
                                III.
       The breed of abstention at issue is Younger abstention, a
doctrine establishing that, in certain “exceptional cases,” “federal
courts may and should withhold equitable relief to avoid
interference with state proceedings.” 31 Foster Children v. Bush,
329 F.3d 1255, 1274 (11th Cir. 2003).
USCA11 Case: 22-10008        Date Filed: 06/10/2022     Page: 5 of 7




22-10008               Opinion of the Court                        5

      Younger abstention can apply only when a federal case
would affect one of three kinds of state proceedings: state criminal
prosecutions, civil enforcement proceedings, and “civil
proceedings involving certain orders uniquely in furtherance of the
state courts’ ability to perform their judicial functions.” Sprint
Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (quotation omitted
and alteration adopted). The state custody proceeding could fall, if
anywhere, in the third category. So the question is whether it
involves an order that furthers the Alabama courts’ ability to
perform their judicial functions.
       We count two. First, the order appointing Thomason as a
special circuit judge cuts to the “core of the administration” of
Alabama’s judicial system. Juidice v. Vail, 430 U.S. 327, 335 (1977).
The appointment process allows a state judicial circuit to manage
its docket to ensure the efficient administration of justice; the
appointment decisions turn on “the needs of the circuit, including
the currency, congestion, and backlog of criminal and civil cases.”
Ala. Code § 12-9A-8(a). Second, the order denying Garrigan’s
recusal motion similarly implicates the judicial system’s “regular
operation.” Juidice, 430 U.S. at 335. Recusal decisions affect which
judge can hear a case, and so shape the allocation of cases across
the court. We thus conclude that Younger abstention can apply to
this case: one targeting orders that shape a state court’s case
assignments and judicial appointments.
      Our inquiry does not end there. We must ensure that three
other conditions are met: the state proceeding must be ongoing,
USCA11 Case: 22-10008         Date Filed: 06/10/2022     Page: 6 of 7




6                       Opinion of the Court                 22-10008

implicate important state interests, and provide an adequate
opportunity to raise constitutional challenges. See Sprint
Commc’ns, 571 U.S. at 81; Middlesex Cnty. Ethics Comm. v.
Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). To start, the
custody proceeding was still pending when Garrigan filed the
federal suit, the relevant time for determining whether abstention
is appropriate. See Liedel v. Juv. Ct. of Madison Cnty., 891 F.2d
1542, 1546 n.6 (11th Cir. 1990). And for the reasons already given,
the suit implicates the state’s important interest in administering its
judicial system. See Juidice, 430 U.S. at 335. The injunctions that
Garrigan seeks target who can hear circuit court cases, and how a
circuit court can use district judges to address its administrative
“needs.” Ala. Code. § 12-9A-8(a). Finally, the state provides other
ways for Garrigan to raise her due process concerns. She has
already availed herself of one, the mandamus process. The state
also notes that she can raise this challenge again on appeal from the
ultimate custody decision. See Cook v. Cook, 515 So. 2d 1269, 1270
(Ala. Civ. App. 1987). That remedy would suffice, even though
Garrigan contends that Thomason lacks authority to decide her
case; the state appellate court can hear the challenge and direct the
circuit court to set aside any judgment entered without authority.
See Ex parte DiGeronimo, 195 So. 3d 963, 969 (Ala. Civ. App. 2015).
Thus, the district court correctly concluded that all three
conditions for abstention were present.
USCA11 Case: 22-10008          Date Filed: 06/10/2022   Page: 7 of 7




22-10008               Opinion of the Court                        7

                           *       *     *
       We have said that “even with the deferential standard of
review, only the clearest of justifications merits abstention.”
Tokyo Gwinnett, 940 F.3d at 1267 (quotation omitted and
alteration adopted). That justification is present here, where a
party seeks to interfere with decisions to assign a judge to and keep
a judge on an ongoing state proceeding. The district court’s
dismissal is therefore AFFIRMED.